Exhibit 10.3

SECURITY AND PLEDGE AGREEMENT

SECURITY AND PLEDGE AGREEMENT entered into as of May 6, 2008 (as from time to
time amended, modified, restated, supplemented and in effect, this “Security
Agreement”), by NovaDel Pharma Inc., a Delaware corporation (“Grantor”), in
favor of ProQuest Investments II, L.P., ProQuest Investments II Advisors Fund,
L.P. and ProQuest Investments III, L.P. (collectively, the “Secured Parties”)
and ProQuest Investments III, L.P. as collateral agent on behalf of the Secured
Parties (the “Collateral Agent”).

RECITALS  

A.           Grantor and the Secured Parties have entered into a Securities
Purchase Agreement dated as of May 6, 2008 (the “Purchase Agreement”) pursuant
to which the Secured Parties have agreed to purchase from the Grantor, up to
$4,000,000 (the “Purchase Price”) of (i) senior secured convertible promissory
notes, substantially in the form attached to the Purchase Agreement as Exhibit A
(the “Convertible Notes”), which shall be convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and
(ii) five-year warrants1 to purchase shares of Common Stock, substantially in
the form attached to the Purchase Agreement as Exhibit B (the “Warrants”), of
which (A) up to $2,000,000 shall be funded upon approval from the American Stock
Exchange (“AMEX”) following the date hereof (the “Initial Closing”) and (B) upon
Stockholder Approval (as defined in the Purchase Agreement) and at the Company’s
option, additional amounts such that the total commitment, inclusive of the
amount at the Initial Closing equals up to $4,000,000 (the “Subsequent Closing”;
together with the Initial Closing, the “Closings” and individually, each a
“Closing”). The purchase and sale of the Convertible Notes and the Warrants is
governed by the Purchase Agreement.

B.            In order to induce the Secured Parties to purchase the Convertible
Notes, and in consideration therefor, Grantor has agreed to pledge, convey,
assign and grant in favor of the Collateral Agent on behalf of the Secured
Parties, a first priority perfected lien on and security interest in all of
Grantor’s assets and properties (including, but not limited to, all outstanding
shares of capital stock of each subsidiary of Grantor, except as otherwise
provided herein), whether now existing (except for the Excluded Assets) or
hereafter existing, owned or acquired, all pursuant to the terms of this
Security Agreement in order to secure the due and punctual payment and
performance of all obligations of the Grantor under the Convertible Notes, this
Security Agreement and the other Offering Documents, including, without
limitation, the payment of (i) any current or future principal and interest
(including, without limitation, interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Convertible Notes, when
and as due, whether at maturity, by acceleration or otherwise, and (ii) all
other monetary obligations, including but not limited to, fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar

_________________________

1 Equal to 60% of the face value of the Convertible Notes then issued, valuing
the shares at the applicable Conversion Price.

 

--------------------------------------------------------------------------------

proceeding regardless of whether allowed or allowable in such proceeding), of
Grantor now or hereafter due under the Convertible Notes, this Security
Agreement and any other Offering Document (collectively, the “Obligations”).

C.            It is a condition precedent to the making of the loan evidenced by
the Convertible Notes that Grantor executes and delivers this Security
Agreement.

NOW, THEREFORE, for and in consideration of the covenants and provisions set
forth herein, and for other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor agrees as follows:

 

ARTICLE I

 

SECURITY INTEREST

Section 1.1      Grant of Security Interest. As security for the Obligations,
Grantor hereby conveys, assigns, pledges and grants a continuing and
unconditional security interest to the Collateral Agent for itself and the
Secured Parties, its successors and assigns, in and to all of the following:

(a)       all equipment (including all “Equipment” as defined in
Section 9-102(a)(33) of the Uniform Commercial Code as in effect from time to
time in the State of New York (such code, together with any other successor or
applicable adoption of the Uniform Commercial Code in any applicable
jurisdiction, the “Code”)) machinery, vehicles, fixtures, improvements,
supplies, office furniture, fixed assets, all as now owned or hereafter acquired
by Grantor or in which Grantor has or hereafter acquires any interest, and any
items substituted therefor as replacements and any additions or accessions
thereto;

(b)       all goods (including all “Goods” as defined in Section 9-102(a)(44) of
the Code) and all inventory (including all “Inventory” as defined in
Section 9-102(a)(48) of the Code) of Grantor, now owned or hereafter acquired by
Grantor or in which Grantor has or hereafter acquires any interest, including
but not limited to, raw materials, scrap Inventory, work in process, products,
packaging materials, finished Goods, all documents of title, Chattel Paper and
other instruments covering the same and all substitutions therefor and additions
thereto (all of the property described in this clause (b) being hereinafter
collectively referred to as “Inventory”);

(c)       all present and future accounts in which Grantor has or hereafter
acquires any interest (including all “Accounts” as defined in
Section 9-102(a)(2) of the Code), contract rights (including all rights to
receive payments and other rights under all Equipment and other leasing
contracts) and rights to payment and rights or accounts receivable evidencing or
representing indebtedness due or to become due Grantor on account of Goods sold
or leased or services rendered, claims, Instruments and other general
intangibles (including tax refunds, royalties and all other rights to the
payment of money of every nature and description), including but not limited to,
any such right evidenced by Chattel Paper, and all liens, securities,
guaranties, remedies, security interests and privileges pertaining thereto (all
of the property described in this clause (c) being hereinafter collectively
referred to as “Accounts”);

 

- 2 -

 



 

--------------------------------------------------------------------------------

(d)       all investment property now owned or hereafter acquired by Grantor
(including all “Investment Property” as defined in Section 9-102(a)(49) of the
Code), including, without limitation, all securities (certificated and
uncertificated), securities Accounts, securities entitlements, commodity
contracts and commodity Accounts;

 

(e)

(i)        all of the shares of capital stock, membership units or other
ownership interests, whether certificated or uncertificated, now owned or
hereafter acquired by Grantor (other than treasury shares owned or held by or
for the account of the Company referred to herein as “Treasury Shares”),
together with in each case the certificates representing the same and 66 2/3% of
the shares of capital stock membership units or other ownership interests of
whatever class of any non-U.S. issuers, now owned or hereafter acquired by
Grantor, together with in each case the certificates representing the same
(collectively, the “Pledged Stock”);

(ii)       all shares, securities, moneys or property representing a dividend
on, or a distribution or return of capital in respect of any of the Pledged
Stock, resulting from a stock split, revision, reclassification or other like
change of any of the Pledged Stock or otherwise received in exchange for any of
the Pledged Stock and all Equity Rights issued to the holders of, or otherwise
in respect of, any of the Pledged Stock; and

(iii)      without affecting the obligations of Grantor under any provision
prohibiting such action under any Offering Document, in the event of any
consolidation or merger in which any Issuer is not the surviving Entity, all
shares, units or other interests held by Grantor of each class of the capital
stock, membership units or other ownership interests of the successor Entity
(unless such successor Entity is Grantor itself) formed by or resulting from
such consolidation or merger (collectively, and together with the property
described in clauses (i) and (ii) above, the “Stock Collateral”);

(f)        all general intangibles now owned or hereafter acquired by Grantor or
in which Grantor has or hereafter acquires any interest (including all “General
Intangibles” as defined in Section 9-102(a)(42) of the Code), including but not
limited to, payment intangibles (including all “Payment Intangibles” as defined
in Section 9-102(a)(61) of the Code), choses in action and causes of action and
all licenses and permits, contract rights and all rights to receive payments and
other rights under all Equipment and other leasing contracts, instruments and
documents owned or used by Grantor, and any goodwill relating thereto);

(g)       all other property owned by Grantor or in which Grantor has or
hereafter acquires any interest, wherever located, and of whatever kind or
nature, tangible or intangible, including all Intellectual Property;

(h)       all insurance policies of any kind maintained in effect by Grantor,
now existing or hereafter acquired, under which any of the property referred to
in clauses (a) through (f) above is insured, including but not limited to, any
proceeds payable to Grantor pursuant to such policies;

(i)        all moneys, cash collateral, chattel paper (including all “Chattel
Paper” as defined in Section 9-102(a)(11) of the Code), checks, notes, bills of
exchange, documents of

 

- 3 -

 



 

--------------------------------------------------------------------------------

title, money orders, negotiable instruments, commercial paper, and other
securities, letters of credit (including all “Letter-of-Credit Rights” as
defined in Section 9-102(a)(51) of the Code), supporting obligations (including
all “Supporting Obligations” as defined in Section 9-102(a)(77) of the Code),
instruments (including all “Instruments” as define in Section 9-102(a)(47) of
the Code), documents (including all “Documents” as defined in
Section 9-102(a)(30) of the Code), deposit accounts (including all “Deposit
Accounts” as defined in Section 9-102(a)(29) of the Code), deposits and credits
from time to time whether or not in the possession of or under the control of
the Collateral Agent; and

(j)        any consideration received when all or any part of the property
referred to in clauses (a) through (i) above is sold, transferred, exchanged,
leased, collected or otherwise disposed of, or any value received as a
consequence of possession thereof, including but not limited to, all products,
proceeds (including all “Proceeds” as defined in Section 9-102(a)(64) of the
Code), cash, negotiable instruments and other instruments for the payment of
money, Chattel Paper, security agreements or other documents, insurance proceeds
or proceeds of other proceeds now or hereafter owned by Grantor or in which
Grantor has an interest.

The property set forth in clauses (a) through (j) of the preceding sentence,
together with property of a similar nature which Grantor hereafter owns or in
which Grantor hereafter acquires any interest, is referred to herein as the
“Collateral”.

Notwithstanding the foregoing, the security interest granted herein shall not
extend to and the term “Collateral” shall not include the Excluded Assets.

As used in this Security Agreement, the following terms shall have the following
meanings:

“Business Day” means any day other than a Saturday, Sunday or other day on which
the national or state banks located in the State of New York, the State of New
Jersey or the District of Columbia are authorized to be closed.

“Copyright Collateral” means all Copyrights, whether now owned or hereafter
acquired by Grantor.

“Copyrights” means, collectively, (a) all copyrights, copyright registrations
and applications for copyright registrations, (b) all renewals and extensions of
all copyrights, copyright registrations and applications for copyright
registration and (c) all rights, now existing or hereafter coming into
existence, (i) to all income, royalties, damages and other payments (including
in respect of all past, present or future infringements) now or hereafter due or
payable under or with respect to any of the foregoing, (ii) to sue for all past,
present and future infringements with respect to any of the foregoing and
(iii) otherwise accruing under or pertaining to any of the foregoing throughout
the world.

“Entity” means, with respect to any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.

 

“Equity Rights” means, with respect to any person, any outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any

 

- 4 -

 



 

--------------------------------------------------------------------------------

stockholders’ or voting trust arrangements) for the issuance, sale, registration
or voting of, or outstanding securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such person.

“Excluded Assets” mean (i) the assets that are the subject of the Grantor’s
existing capital leases as of March 31, 2008, (ii) the assets marked as “assets
held for sale” on the Grantor’s balance sheet as of December 31, 2007, but not
the Proceeds of the foregoing, and (iii) the assets marked as “other assets” on
the Grantor’s balance sheet as of December 31, 2007, each of which is described
in further detail on Schedule A hereto.

“Foreign Issuers” means, collectively, each Entity organized under the laws of
any jurisdiction outside of the United States of America that is the issuer of
capital stock, membership units or other ownership interests now owned or
hereafter acquired by Grantor.

“Governmental Entity” means any U.S. or non-U.S. federal, state, provincial,
regional, local or municipal legislative, executive or judicial department,
commission, board, bureau, agency, office, tribunal, court or other
instrumentality, governmental or quasi-governmental, public international
organization and any applicable stock exchange or securities regulatory
authority.

“Intellectual Property” means all Copyright Collateral, all Patent Collateral
and all Trademark Collateral, together with (a) all inventions, processes,
production methods, proprietary information, know-how and trade secrets; (b) all
licenses or user or other agreements granted to Grantor with respect to any of
the foregoing, in each case whether now or hereafter owned or used, including
all licenses or other agreements with respect to the Copyright Collateral, the
Patent Collateral or the Trademark Collateral listed; (c) all information,
customer lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, recorded knowledge, surveys, engineering
reports, test reports, manuals, materials standards, processing standards,
performance standards, catalogs, computer and automatic machinery software and
programs; (d) all field repair data, sales data and other information relating
to sales or service of products now or hereafter manufactured; (e) all
accounting information and all media in which or on which any information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data; (f) all governmental approvals now held or hereafter obtained by Grantor
in respect of any of the foregoing; and (g) all causes of action, claims and
warranties now owned or hereafter acquired by Grantor in respect of any of the
foregoing. It is understood that Intellectual Property shall include all of the
foregoing owned or acquired by Grantor on a worldwide basis.

“Issuers” shall mean, collectively, each Entity organized under the laws of any
jurisdiction within the United States of America, directly or indirectly, that
is the issuer of any shares of capital stock, membership units or other
ownership interests now owned or hereafter acquired by Grantor.

“Lien” means any lien, security interest, mortgage, pledge, charge, license,
adverse claim, reversion or encumbrance of any kind, and includes conditional
sales contracts, title retention agreements, capital trusts and capital leases.

“Normal Course Lien” means:

 

- 5 -

 



 

--------------------------------------------------------------------------------

(a) any builder’s, mechanic’s, materialman’s, worker’s, repairman’s or other
similar statutory Lien incurred in the ordinary course of business that has not
at the time been filed pursuant to applicable Laws and any such Lien that,
although filed, relates solely to an obligation not overdue or, if overdue, is
being contested in good faith or is bonded or in respect of which the
appropriate amount has been withheld in accordance with applicable Laws;

(b) any right reserved to, or vested in, any applicable Governmental Entity by
the terms of any applicable Laws, any applicable authorization by a Governmental
Entity, or any property interest, easement, right-of-way or servitude issued or
granted by applicable Laws or by any applicable authorization by a Governmental
Entity, to terminate any such authorization, easement, right-of-way or servitude
or to purchase, expropriate, appropriate or recapture or designate a purchaser
of any property;

(c) any Lien for Taxes, assessment, water or sewer, or other rents or charges
not at the time overdue or, if overdue, being contested in good faith;

(d) any Lien arising in connection with workers’ compensation, unemployment or
employment insurance or other social benefits required by applicable Laws not at
the time overdue or, if overdue, being contested in good faith;

(e) Liens, deposits or pledges to secure statutory obligations or performance of
bids, tenders, contracts (other than for the repayment of money) or leases, in
an aggregate amount not to exceed $50,000;

(f) involuntary Liens (including the Lien of an attachment, judgment or
execution) in an aggregate amount not to exceed $10,000 and not at the time
overdue or, if overdue, contested in good faith;

(g) Purchase Money Liens;

(h) Liens granted or created by the Offering Documents;

(i) licenses of Intellectual Property granted by the Grantor in the ordinary
course of business; and

(j) any other Liens consented to by the Collateral Agent or approved pursuant to
Section 6(b) of the Convertible Notes;

provided that in each case where it is in good faith contesting any obligations,
Taxes or assessments as contemplated herein, (A) it shall have established to
the satisfaction of the Collateral Agent (acting reasonably) a reserve in
accordance with GAAP unless there is a reasonable likelihood that the amount
will be required to be paid, in which case it shall establish sufficient reserve
for or deposit with a court of competent jurisdiction or the assessing
authority, or to such other Person as is acceptable to the Collateral Agent,
acting reasonably, sufficient funds or a surety bond, for the total amount
claimed to be secured by such Liens, where the application of such reserve,
funds or bond would result in their discharge, and (B) such Lien shall only be a
Permitted Lien for so long as such contestation effectively postpones or stays
the enforcement of the rights of the holder there.

 

- 6 -

 



 

--------------------------------------------------------------------------------

“Offering Documents” means each of the Convertible Notes, the Purchase
Agreement, this Security Agreement, the Warrants and any other instrument or
agreement at any time delivered in connection with the foregoing to secure the
Obligations.

“Patent Collateral” means all Patents, whether now owned or hereafter acquired
by Grantor.

“Patents” means, collectively, (a) all patents and patent applications, (b) all
reissues, divisions, continuations, renewals, extensions and
continuations-in-part of all patents or patent applications and (c) all rights,
now existing or hereafter coming into existence, (i) to all income, royalties,
damages, and other payments (including in respect of all past, present and
future infringements) now or hereafter due or payable under or with respect to
any of the foregoing, (ii) to sue for all past, present and future infringements
with respect to any of the foregoing and (iii) otherwise accruing under or
pertaining to any of the foregoing throughout the world, including all
inventions and improvements described or discussed in all such patents and
patent applications.

“Permitted Existing Secured Indebtedness” means the existing outstanding
indebtedness secured by the assets that are the subject of the Grantor’s
existing capital leases as of March 31, 2008, listed on Schedule A hereto, which
amount of indebtedness does not exceed $260,000.

“Permitted Indebtedness” means (i) the amount permitted by the Permitted
Existing Secured Indebtedness and (ii) indebtedness incurred under sections (e),
(f), (g) and (h) under the definition of Normal Course Liens.

“Permitted Liens” means all liens or security interests granted by Grantor or
its subsidiaries pursuant to the Permitted Existing Secured Indebtedness and any
Normal Course Lien.

“Purchase Money Lien” means a Lien incurred in the ordinary course of business
only to secure the purchase price of an asset, or to secure debt used only to
finance or refinance the purchase of an asset, in the aggregate amount not to
exceed $50,000.

“Trademark Collateral” means all Trademarks, whether now owned or hereafter
acquired by Grantor. Notwithstanding the foregoing, the Trademark Collateral
shall not include any Trademark which would be rendered invalid, abandoned, void
or unenforceable by reason of its being included as part of the Trademark
Collateral.

“Trademarks” means, collectively, (a) all trade names, trademarks and service
marks, logos, trademark and service mark registrations and applications for
trademark and service mark registrations, (b) all renewals and extensions of any
of the foregoing and (c) all rights, now existing or hereafter coming into
existence, (i) to all income, royalties, damages and other payments (including
in respect of all past, present and future infringements) now or hereafter due
or payable under or with respect to any of the foregoing, (ii) to sue for all
past, present and future infringements with respect to any of the foregoing and
(iii) otherwise accruing under or pertaining to any of the foregoing throughout
the world, together, in each case, with the product lines and goodwill of the
business connected with the use of, or otherwise symbolized by, each such trade
name, trademark and service mark.

 

Section 1.2

Perfection of Security Interests.

 

- 7 -

 



 

--------------------------------------------------------------------------------

(a)       Grantor hereby authorizes the Collateral Agent to file a financing
statement or financing statements or such other contracts, agreements or other
instruments (collectively, the “Financing Statements”) describing the Collateral
in any and all jurisdictions where, and with any and all Governmental Entities
with whom, the Collateral Agent reasonably deems such filing to be necessary or
appropriate including, without limitation, the jurisdiction of the debtor’s
location for purposes of the Code, the United States Patent and Trademark Office
and the United States Copyright Office. Grantor will reimburse the Collateral
Agent for any and all reasonable and documented costs, charges and expenses
(including fees of counsel) incurred in connection with such filings. For
purposes of this Section 1.2(a), the Financing Statements shall be deemed to
include any amendment, modification, assignment, continuation statement or other
similar instrument consistent with the rights granted to the Secured Parties
under the Offering Documents.

(b)       Grantor shall have possession of the Collateral, except where as
expressly otherwise provided in this Security Agreement or where the Collateral
Agent chooses to perfect its security interest by possession in addition to the
filing of a Financing Statement. Where Collateral is in the possession of a
third party, Grantor will join with the Collateral Agent in notifying the third
party of the Collateral Agent’s security interest therein and obtaining an
acknowledgement from the third party (in form and substance reasonably
acceptable to the Collateral Agent) that it is holding the Collateral for the
benefit of the Secured Parties.

(c)       Grantor will cooperate with the Collateral Agent in obtaining control
(including “Control” as contemplated by Section 9-312(b) of the Code) with
respect to Collateral consisting of Deposit Accounts and Letter-of-Credit
Rights, and shall obtain and deliver to the Collateral Agent fully-executed and
delivered control agreements with respect to each such Deposit Account, which
control agreements shall be in form and substance reasonably acceptable to the
Collateral Agent.

(d)       Grantor will not create any Chattel Paper without a legend on such
Chattel Paper reasonably acceptable to the Collateral Agent indicating that the
Collateral Agent has a secured interest in such Chattel Paper.

(e)       Grantor shall, upon the Grantor’s acquiring, or otherwise becoming
entitled to the benefits of, any Copyright, Patent, Trademark (or associated
goodwill) or other Intellectual Property or upon or prior to Grantor’s filing,
either directly or through any agent, licensee or other designee, of any
application with any Governmental Entity for any Copyright, Patent, Trademark,
or other Intellectual Property, in each case after the date hereof, give notice
of such acquisition of Intellectual Property to the Collateral Agent and execute
and deliver such contracts, agreements and other instruments as the Collateral
Agent may reasonably request, subject to any other applicable provision of this
Security Agreement, to evidence, validate, perfect and establish the priority of
the security interest granted by this Security Agreement except with respect to
Permitted Liens in such and any related Intellectual Property. The Grantor
hereby authorizes the Collateral Agent to file or cause to be filed a copy of
this Security Agreement with the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, or such other instrument,
agreement or document as the Collateral Agent determines is reasonably in order
to protect, preserve, perfect and enforce the security interests granted
hereunder.

 

- 8 -

 



 

--------------------------------------------------------------------------------

(f)        Grantor shall deliver and pledge to the Collateral Agent any and all
certificates representing the Pledged Stock, accompanied by undated stock powers
duly executed in blank.

(g)       Grantor shall upon the acquisition after the date hereof by Grantor of
any Stock Collateral, promptly either (x) transfer and deliver to the Collateral
Agent all such Stock Collateral (together with the certificates representing
such Stock Collateral securities duly endorsed in blank or accompanied by
undated stock powers duly executed in blank) or (y) take such other action as
the Collateral Agent shall deem reasonably necessary or appropriate to perfect,
and establish the priority of, the security interest granted by this Security
Agreement in such Stock Collateral.

Section 1.3      Intellectual Property. For the purpose of enabling and to the
extent necessary to enable the Collateral Agent to exercise its rights,
remedies, powers and privileges under Article 4 at such time or times as the
Collateral Agent shall be lawfully entitled to exercise such rights, remedies,
powers and privileges, and for no other purpose, Grantor hereby grants to the
Collateral Agent, to the extent assignable and subject to any licenses of
Intellectual Property granted by the Grantor in the ordinary course of business,
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to Grantor) to use, assign, license or sublicense any of the
Intellectual Property of Grantor, together with reasonable access to all media
in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout of such items. This license shall
be exercisable only after the occurrence and during the continuance of an Event
of Default and shall terminate upon full and final payment, performance or other
satisfaction of the Obligations.

Section 1.4      Special Provisions Relating to Stock Collateral. Without
limiting anything to the contrary in any Offering Document:

(a)       So long as no Event of Default shall have occurred and be continuing,
Grantor shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Stock Collateral for all purposes not
inconsistent with the terms of any Offering Document; provided, that Grantor
agrees that it will not vote the Stock Collateral in any manner that is
inconsistent with the terms of any Offering Document.

(b)       So long as no Event of Default shall have occurred and be continuing,
Grantor shall be entitled to receive and retain any dividends on the Stock
Collateral paid in cash out of earned surplus.

(c)        If any Event of Default shall have occurred and be continuing, and
whether or not the Collateral Agent exercises any available right to declare any
Obligation due and payable or seeks or pursues any other right, remedy, power or
privilege available to it under applicable law, this Security Agreement or any
other Offering Document, all dividends and other distributions on the Stock
Collateral shall be paid directly to the Collateral Agent and retained by it in
a segregated account as part of the Stock Collateral, subject to the terms of
this Security Agreement, and if the Collateral Agent shall so request, Grantor
agrees to execute and deliver to the Collateral Agent appropriate additional
dividend, distribution and other orders and instruments to that end; provided,
that if such Event of Default is cured, any such dividend or

 

- 9 -

 



 

--------------------------------------------------------------------------------

distribution paid to the Collateral Agent prior to such sure shall, upon request
of Grantor (except to the extent applied to the Obligations), be returned by the
Collateral Agent to Grantor.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

Section 2.1      Representations and Warranties. Grantor represents and warrants
as of the date hereof that:

(a)       Grantor has and shall have absolute, good and marketable title to all
the Collateral, wherever and whenever acquired, free and clear of any lien,
except for Permitted Liens, and Grantor has not filed, nor is there on record, a
financing statement under the Code (or similar statement or instrument of
registration under the law of any jurisdiction) covering any Collateral except
as permitted by the Purchase Agreement and Permitted Liens;

(b)       Schedule B hereto lists, as to Grantor, (i) Grantor’s chief executive
office and other place(s) of business, (ii) Grantor’s legal organizational
structure and its jurisdiction of incorporation, (iii) the address where records
relating to the Collateral are maintained, (iv) any other location of any other
Equipment and Goods (other than mobile Goods) included in the Collateral,
(v) location of leased facilities and name of lessor/sublessor, (vi) any
fictitious names used by Grantor, and (vii) all accounts of the Grantor together
with the name of the bank where they are located, the account number and a
contact person.

(c)       Grantor has paid or will pay when due all taxes, fees, assessments and
other charges now or hereafter imposed upon the Collateral except for any tax,
fee, assessment or other charge the validity of which is being contested in good
faith by appropriate proceedings and so long as Grantor has set aside on its
books adequate reserves with respect thereto;

(d)       as a result of the execution and delivery of this Security Agreement
and upon the filing of any Financing Statements or other documents necessary to
assure, preserve and perfect the security interest created hereby and to the
extent a lien may be perfected by filing a Financing Statement, the Collateral
Agent on behalf of the Secured Parties shall have a valid, perfected,
enforceable lien on, and a continuing security interest in, the Collateral;

(e)       except as disclosed on Schedule 2.1(e), none of the Collateral is held
by a third party in any location as assignee, trustee, bailee, consignee or in
any similar capacity; and

(f)        the Pledged Stock evidenced described in Section 1.1(e) hereof (i) is
duly authorized, validly existing, fully paid and nonassessable, and none of
such Pledged Stock is subject to any contractual restriction, or any restriction
under the charter or by-laws of the respective Issuer or Foreign Issuer of such
Pledged Stock, upon the transfer of such Pledged Stock; and (ii) constitutes all
of the issued and outstanding shares of capital stock of any class of the
Issuers, and approximately 66 2/3% of the issued and outstanding shares of
capital stock of any class of the Foreign Issuers, beneficially owned by Grantor
on the date hereof (whether or not registered in the name of Grantor), and
Schedule C correctly identifies, as of the date hereof, the respective Issuers
or Foreign Issuers of such Pledged Stock, the respective class or type of

 

- 10 -

 



 

--------------------------------------------------------------------------------

interest, of the shares comprising such Pledged Stock, the respective number of
shares held, the percentage of the Issuer’s total issued and outstanding capital
stock, membership units or other ownership interests represented by such Pledged
Stock, if such Pledged Stock is certificated, the number of the certificate, and
the holder of such Pledged Stock.

Section 2.2      Survival. All representations, warranties and agreements of
Grantor contained in this Security Agreement shall survive the execution,
delivery and performance of this Security Agreement and shall continue until the
termination of this Security Agreement pursuant to Section 5.5 hereof.

ARTICLE III

 

COVENANTS

Section 3.1      Covenants. Grantor hereby covenants and agrees with the
Collateral Agent that so long as this Security Agreement shall remain in effect
or any Obligations shall remain unpaid or unperformed:

(a)       Grantor shall promptly give written notice to the Collateral Agent of
any levy or attachment, execution or other process against any of the
Collateral;

(b)       at Grantor’s own cost and expense, Grantor shall take any and all
actions reasonably necessary or desirable to defend the Collateral against the
claims and demands of all persons other than the Collateral Agent, and to defend
the security interest of the Collateral Agent in the Collateral and the priority
thereof against any Lien of any nature, except in each case for Permitted Liens;

(c)       Grantor shall keep all tangible Collateral properly insured and in
good order and repair (normal wear and tear excepted) and immediately notify the
Collateral Agent in writing of any event causing any material loss, damage or
depreciation in value of the Collateral in the aggregate and of the extent of
such loss, damage or depreciation;

(d)       Grantor shall mark any Collateral that is Chattel Paper with a legend
showing the Collateral Agent’s Lien and security interest therein;

 

(e)

Grantor shall:

(i)        furnish to the Collateral Agent from time to time (but, unless an
Event of Default shall have occurred and be continuing, no more frequently than
quarterly) statements and schedules further identifying and describing the
Copyright Collateral, the Patent Collateral and the Trademark Collateral and
such other reports in connection with the Copyright Collateral, the Patent
Collateral and the Trademark Collateral, as the Collateral Agent may reasonably
request, all in reasonable detail;

(ii)       prior to filing, either directly or through an agent, licensee or
other designee, any application for any Copyright, Patent or Trademark, furnish
to the Collateral Agent prompt written notice of such proposed filing; and

 

- 11 -

 



 

--------------------------------------------------------------------------------

(iii)      promptly give written notice to the Collateral Agent of any other
change in the intellectual property rights material to its businesses.

 

(f)

Grantor shall to the extent consistent with its past practice:

(i)        (either itself or through licensees) for each Trademark material to
the conduct of its business, (A) to the extent consistent with good business
judgment, continue to use such Trademark on each and every trademark class of
Goods applicable to its current line as reflected in its current catalogs,
brochures and price lists in order to maintain such Trademark in full force and
effect free from any claim of abandonment for nonuse, (B) maintain as in the
past the quality of products and services offered under such Trademark,
(C) employ such Trademark with the appropriate notice of registration and
(D) not (and not permit any licensee or sublicensee to) do any act or knowingly
omit to do any act whereby any Trademark material to the conduct of its business
may become invalidated;

(ii)       (either itself or through licensees) not do any act or knowingly omit
to do any act whereby any Patent material to the conduct of its business may
become abandoned or dedicated;

(iii)      notify the Collateral Agent in writing immediately if it knows or has
reason to know that any Intellectual Property material to the conduct of its
business may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding before any governmental authority) regarding
Grantor’s ownership of any Intellectual Property material to its business, its
right to copyright, patent or register the same (as the case may be), or its
right to keep, use and maintain the same;

(iv)      take all necessary steps that are consistent with good business
practices in any proceeding before any appropriate governmental authority to
maintain and pursue each application relating to any Intellectual Property
material to the conduct of its business (and to obtain the relevant
registrations) and to maintain each registration material to the conduct of its
business, including payment of maintenance fees, filing of applications for
renewal, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings;

(v)       in the event that any Intellectual Property material to the conduct of
its business is infringed, misappropriated or diluted by a third party, Grantor
shall notify the Collateral Agent in writing within 10 days after it learns of
such event and shall, if consistent with good business practice, promptly sue
for infringement, misappropriation or dilution, seek temporary restraints and
preliminary injunctive relief to the extent practicable, seek to recover any and
all damages for such infringement, misappropriation or dilution and take such
other actions as are appropriate under the circumstances to protect such
Collateral;

(vi)      shall, through counsel acceptable to the Collateral Agent, prosecute
diligently any application for any Intellectual Property pending as of the date
of this Security Agreement or thereafter made until the termination of this
Security Agreement and preserve and maintain all rights in applications for any
Intellectual Property material to its business; provided,

 

- 12 -

 



 

--------------------------------------------------------------------------------

however, that Grantor shall have no obligation to make any such application if
making such application would be unnecessary or imprudent in the good faith
business judgment of Grantor. Any expenses incurred in connection with such an
application shall be borne by Grantor. Grantor shall not abandon any right to
file an application for any Intellectual Property or any pending application in
the United States without the consent of the Collateral Agent, which consent
shall not be unreasonably withheld; and

(vii)     after the occurrence and through the continuance of an Event of
Default, the Collateral Agent shall have the right but shall in no way be
obligated to bring suit in its own name to enforce the Copyrights, Patents and
Trademarks and any license under such Intellectual Property, in which event
Grantor shall, at the request of the Collateral Agent, do any and all lawful
acts and execute and deliver any and all proper documents required by the
Collateral Agent in aid of such enforcement action.

(g)       Grantor shall cause the Stock Collateral to constitute at all times
100% of the total number of shares of each class of capital stock of each Issuer
and 66 2/3% of the total number of shares of each class of capital stock of each
Foreign Issuer then outstanding and shall not permit any such Issuer or Foreign
Issuer to issue any shares of capital stock, membership units or other ownership
interests other than to Grantor. Grantor shall cause all such shares, units or
interests to be duly authorized, validly issued, fully paid and nonassessable
and to be free of any contractual restriction or any restriction under the
charter, bylaws, operating agreement or other similar organizational documents
of the respective Issuer of such Stock Collateral, upon the transfer of such
Stock Collateral (except for any such restriction contained in the Offering
Documents).

 

(h)

Grantor shall not:

(i)        amend any material term of or terminate any contract or other
document or instrument that is material to the conduct of its business
constituting part of the Collateral, except for transactions in the ordinary
course of business, without the prior written consent of the Collateral Agent;

(ii)       voluntarily or involuntarily exchange, lease, sell, transfer or
otherwise dispose of any Collateral other than for fair value in the ordinary
course of business, the grant of licenses in the ordinary course of business and
sales of worn-out or obsolete Equipment;

(iii)      make any material compromise, settlement, discharge or adjustment or
grant any extension of time for payment with respect to any Account or any lien,
guaranty or remedy pertaining thereto, except for transactions in the ordinary
course of business, without the prior written consent of the Collateral Agent;

(iv)      change its name or use any fictitious or trade name, other than in
accordance with Section 5.1 hereof;

(v)       change its jurisdiction of incorporation, other than in accordance
with Section 5.1 hereof;

 

- 13 -

 



 

--------------------------------------------------------------------------------

(vi)      change the location of its chief executive office, other than in
accordance with Section 5.1 hereof;

(vii)     permit any of the Collateral (other than Collateral that constitutes
Goods that are mobile and that are of a type normally used in more than one
jurisdiction or otherwise in the ordinary course of business (including, without
limitation, sales and shipments of Inventory in the ordinary course of
business)) to be removed from or located in any place not identified as the
location of such Collateral to the Collateral Agent, as the case may be, except
after written notice to and with written consent of the Collateral Agent and
compliance with such procedures as the Collateral Agent reasonably may impose to
prevent any interruptions or discontinuity in the security interest granted
pursuant to this Security Agreement;

(viii)    create, incur, assume, guarantee or be or remain liable for,
contingently or otherwise, or suffer any indebtedness, except indebtedness
incurred pursuant to the Offering Documents or Permitted Indebtedness; or

(ix)      voluntarily grant, incur or allow to exist any lien or security
interest on or in any of the Collateral which lien or security interest shall be
equal or superior in priority to the security interests granted in this Security
Agreement, except for Permitted Liens to the extent such Permitted Liens by
their express terms or applicable law have priority equal or greater than the
security interests granted pursuant to this Security Agreement.

ARTICLE IV

 

REMEDIAL MATTERS

Section 4.1      Event of Default. An “Event of Default” shall exist hereunder
if an event of default shall occur under the Convertible Notes.

 

Section 4.2

Powers of Attorney.

(a)       Grantor hereby irrevocably appoints the Collateral Agent (and any
officer or agent of the Collateral Agent) as its true and lawful
attorney-in-fact, with power of substitution for and in the name of the
Collateral Agent or otherwise, for the use and benefit of the Collateral Agent,
effective upon the occurrence and during the continuance of an Event of Default:

(i)        to receive, endorse the name of Grantor upon and deliver any notes,
acceptances, checks, drafts, money orders or other evidences of payment that may
come into the possession of the Collateral Agent with respect to the Collateral;

(ii)       to cause Grantor’s mail to be transferred to the Collateral Agent’s
own offices and to receive and open all mail addressed to Grantor for the
purposes of removing any such notes, acceptances, checks, drafts, money orders
or other evidences of payment;

(iii)      to demand, collect and receive payment in respect of the Collateral
and to apply any such payments directly to the payment of the Obligations in
accordance with Section 4.5 hereof;

 

- 14 -

 



 

--------------------------------------------------------------------------------

(iv)      to receive and give discharges and releases of all or any of the
Collateral;

(v)       to commence and prosecute any and all suits, actions or proceedings at
law or in equity in any court of competent jurisdiction, to collect or otherwise
realize on all or any part of the Collateral or to enforce any rights in respect
thereof;

(vi)      to sign the name of Grantor on any invoice or bill of lading relating
to any of the Collateral;

(vii)     to send verification of any Accounts to any obligors (such obligors
being hereinafter referred to as the “Account Debtors”) or customer;

(viii)    to notify any Account Debtor or other obligor of Grantor with respect
to any Collateral to make payment to the Collateral Agent;

(ix)      to settle, compromise, compound, adjust or defend any actions, suits
or proceedings relating or pertaining to all or any of the Collateral;

(x)       to take any action for purposes of carrying out of the terms of this
Security Agreement;

(xi)      to enforce all of Grantor’s rights and powers under and pursuant to
any and all agreements with respect to the Collateral; and

(xii)     generally, to sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out this Security Agreement, as fully
and completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, nothing herein contained shall
be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby;
and, provided further, that Collateral Agent shall in all cases act in material
compliance with all applicable laws.

It is understood and agreed that the power of attorney granted to the Collateral
Agent for the purposes set forth above in this Section 4.2 is coupled with an
interest and is irrevocable, and Grantor hereby ratifies all actions taken by
its attorney-in-fact by virtue hereof. The provisions of this Section 4.2 shall
in no event relieve Grantor of any of its obligations hereunder or under any of
the other Offering Documents with respect to the Collateral or any part thereof
or impose any obligation on the Collateral Agent to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by the Collateral Agent of any other or further right which it may
have on the date of this Security Agreement or hereafter, whether hereunder,
under any of the other Offering Documents, by law or otherwise.

(b)       Beyond the duty of the Collateral Agent to exercise reasonable care in
the custody of any Collateral in its possession, the Collateral Agent shall not,
under any

 

- 15 -

 



 

--------------------------------------------------------------------------------

circumstance or in any event whatsoever, have any liability for any part of the
Collateral, nor shall the Collateral Agent have any liability for any error or
omission or delivery of any kind incurred in the good faith settlement,
collection or payment of any of the Collateral or any monies received in payment
therefor or for any damages resulting therefrom, nor shall this Security
Agreement impose upon the Collateral Agent any obligation to perform any
obligation with respect to the Collateral. The costs of collection, notification
and enforcement, including but not limited to, reasonable attorneys’ fees and
reasonable out-of-pocket expenses, shall be borne solely by Grantor whether the
same are incurred by Grantor or the Collateral Agent. Grantor agrees to
indemnify, defend and hold the Collateral Agent harmless from and against any
and all other claims, demands, losses, judgments and liabilities (including, but
not limited to, liabilities for penalties) of any nature, and to reimburse the
Collateral Agent for all reasonable costs and expenses, including but not
limited to reasonable attorneys’ fees and expenses, arising from this Security
Agreement or the exercise of any right or remedy granted to the Collateral Agent
hereunder other than those incurred solely as a result of the gross negligence
and willful misconduct of the Collateral Agent. In no event shall the Collateral
Agent be liable for any matter or thing in connection with this Security
Agreement other than to account for moneys actually received by the Collateral
Agent in accordance with the terms hereof, and matters arising out of the gross
negligence or willful misconduct of the Collateral Agent.

Section 4.3      Collections. Upon the occurrence and during the continuance of
an Event of Default, the Collateral Agent may, in its sole discretion, in its
name or in the name of Grantor, or otherwise, (a) demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for, or make any compromise or settlement deemed desirable with
respect to any of the Collateral, but shall be under no obligation to do so, or
(b) extend the time of payment, arrange for payment in installments, or
otherwise modify the term of, or release, any of the Collateral, without thereby
incurring responsibility to, or discharging or otherwise affecting any liability
of, Grantor, other than to discharge Grantor in so doing with respect to
liabilities of Grantor to the extent that the liabilities are paid or repaid.
After the occurrence and during the continuance of an Event of Default, any
money, checks, notes, bills, drafts, or commercial paper received by Grantor
shall be held in trust for the Collateral Agent on behalf of the Secured Parties
and any other secured creditors having rights thereto senior to the Secured
Parties and shall be promptly turned over to the Collateral Agent or any other
secured creditors having rights thereto senior to the Secured Parties as its
interest shall appear. Upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent may make such payments and take such
actions as the Collateral Agent, in its sole discretion, deems necessary to
protect its security interest in the Collateral or the value thereof, and the
Collateral Agent is hereby unconditionally and irrevocably authorized (without
limiting the general nature of the authority hereinabove conferred) to pay,
purchase, contest or compromise any liens which in the judgment of the
Collateral Agent appear to be equal to, prior to or superior to its security
interest in the Collateral and any liens not expressly permitted by this
Security Agreement.

 

Section 4.4

Possession; Sale of Collateral.

(a)       Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent may: (i) require Grantor to assemble the tangible assets
that comprise part of the Collateral and make them available to the Collateral
Agent at any place or places

 

- 16 -

 



 

--------------------------------------------------------------------------------

reasonably designated by the Collateral Agent; (ii) to the extent permitted by
applicable law, with or without notice or demand for performance and without
liability for trespass, enter any premises where the Collateral may be located
and peaceably take possession of the same, and may demand and receive such
possession from any person who has possession thereof, and may take such
measures as it may deem necessary or proper for the care or protection thereof
(including, but not limited to, the right to remove all or any portion of the
Collateral); and (iii) with or without taking such possession may sell or cause
to be sold, in one or more sales or parcels, for cash, on credit or for future
delivery, without assumption of any credit risk, all or any portion of the
Collateral, at public or private sale or at any broker’s board or any securities
exchange, without demand of performance or notice of intention to sell or of
time or place of sale, except 10 days’ written notice to Grantor of the time and
place of such sale or sales (and such other notices as may be required by
applicable statute, if any, and which cannot be waived), which Grantor hereby
expressly acknowledges is commercially reasonable. In the event of any sale,
license or other disposition of any of the Trademark Collateral, the goodwill
connected with and symbolized by the Trademark Collateral subject to such
disposition shall be included, and Grantor shall supply to the Collateral Agent
or its designee, for inclusion in such sale, assignment or other disposition,
all Intellectual Property relating to such Trademark Collateral. The Collateral
Agent shall have no obligation to clean-up or otherwise prepare any Collateral
for sale. The Collateral may be sold or disposed of for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of Grantor, and Grantor hereby waives (to the
extent permitted by law) all rights of redemption, stay and appraisal that
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. The Collateral Agent may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered adversely to
affect the commercial reasonableness of any disposition of the Collateral. In
case any sale of all or any part of the Collateral is made on credit or for
future delivery, the Collateral so sold may be retained by the Collateral Agent
until the sale price is paid by the purchaser or purchasers thereof. The
Collateral Agent shall not incur any liability for the failure to collect or
realize upon any or all of the Collateral or for any delay in doing so and, in
case of any such failure, shall not be under any obligation to take any action
with respect thereto; provided, such Collateral may be sold again upon like
notice. If any Collateral is sold upon credit, Grantor will be credited only
with payments actually made by the purchaser, received by the Collateral Agent
and applied to the Obligations in accordance with Section 4.5. In the event the
purchasers fail to pay for the Collateral, the Collateral Agent may resell the
Collateral. At any public sale made pursuant to this Section 4.4, the Collateral
Agent may bid for or purchase, free from any right of redemption, stay or
appraisal and all rights of marshalling, the Collateral and any other security
for the Obligations or otherwise on the part of Grantor (all said rights being
also hereby waived and

 

- 17 -

 



 

--------------------------------------------------------------------------------

released by Grantor to the fullest extent permitted by law) or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to the Secured Parties from Grantor as a credit against the
purchase price, and the Collateral Agent may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such
agreement, and Grantor shall not be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement, all Events of
Default shall have been remedied and any obligations to the Secured Parties
shall have been paid in full. As an alternative to exercising the power of sale
herein conferred upon them, the Collateral Agent may proceed by a suit or suits
at law or in equity to foreclose this Security Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. In any such action, the Collateral Agent shall be
entitled to the appointment of a receiver without notice, to peaceably take
possession of all or any portion of the Collateral and to exercise such powers
as the court shall confer upon the receiver. Notwithstanding the foregoing, if
an Event of Default shall occur and be continuing, the Collateral Agent shall be
entitled to apply, without notice to Grantor, any cash or cash items
constituting Collateral in its possession to payment of the Obligations in
accordance with the provisions of Section 4.5 hereof.

(b)       If an Event of Default shall occur and be continuing, the Collateral
Agent shall, in addition to exercising any and all rights and remedies afforded
to it hereunder, have all the rights and remedies of a secured party under all
applicable provisions of law, including but not limited to, the Code.

(c)       Grantor agrees that notwithstanding anything to the contrary contained
in this Security Agreement, Grantor shall remain liable under each contract or
other agreement giving rise to Accounts and General Intangibles and all other
contracts or agreements constituting part of the Collateral and the Collateral
Agent shall not have any obligation or liability in respect thereof.

(d)       After the occurrence and during the continuance of an Event of
Default, upon the Collateral Agent’s request, but subject to the rights of any
other secured creditors having rights senior to those of the Secured Parties,
Grantor shall deliver to the Collateral Agent all original and other Documents
evidencing and relating to the sale and delivery of Inventory or Accounts,
including but not limited to, all original orders, invoices and shipping
receipts. After the occurrence and during the continuance of an Event of
Default, Grantor shall also furnish to the Collateral Agent, promptly upon the
request of the Collateral Agent, such reports, reconciliations and aging
balances regarding Accounts as the Collateral Agent may request from time to
time.

Section 4.5      Application of Proceeds. Unless the Collateral Agent otherwise
directs, the proceeds of any sale of Collateral pursuant to this Security
Agreement or otherwise, as well as any Collateral consisting of cash, shall be
applied after receipt by the Collateral Agent as follows, subject to the rights
of any other secured creditor having rights senior to those of the Secured
Parties:

 

- 18 -

 



 

--------------------------------------------------------------------------------

(a)       First, to the payment of all reasonable costs, fees and expenses of
the Collateral Agent and its agents, representatives and attorneys incurred in
connection with such sale or with the retaking, holding, handling, preparing for
sale (or other disposition) of the Collateral or otherwise in connection with
the Convertible Notes, this Security Agreement or any of the Obligations,
including but not limited to, the reasonable fees and expenses of the Collateral
Agent’s agents and attorneys’ and court costs (whether at trial, appellate or
administrative levels), if any, incurred by the Collateral Agent in so doing;

(b)       Second, to the payment of the outstanding principal balance and
accrued interest and fees on the Obligations in such order as the Collateral
Agent may determine;

(c)       Third, to pay all other amounts payable by Grantor under the
Convertible Notes and any other Obligations; and

 

(d)

Fourth, to Grantor or to such other person as a court may direct.

Section 4.6      Authority of Collateral Agent. The Collateral Agent shall have
and be entitled to exercise all such powers hereunder as are specifically
delegated to the Collateral Agent by the terms hereof, together with such powers
as are reasonably incidental thereto. The Collateral Agent may execute any of
its duties hereunder by or through its agents or employees and shall be entitled
to retain counsel and to act in reliance upon the advice of such counsel
concerning all matters pertaining to its duties hereunder.

Section 4.7      Certain Waivers; Grantor Not Discharged. Grantor expressly and
irrevocably waives (to the extent permitted by applicable law) presentment,
demand of payment and protest of nonpayment in respect of its Obligations under
this Security Agreement.

Section 4.8      Transfer of Security Interest. The Collateral Agent may
transfer to any other person all or any part of the liens and security interests
granted hereby, and all or any part of the Collateral which may be in the
Collateral Agent’s possession after the occurrence and during the continuance of
an Event of Default or to a successor Collateral Agent at any time. Upon such
transfer, the transferee shall be vested with all the rights and powers of the
Collateral Agent hereunder with respect to such of the Collateral as is so
transferred, but, with respect to any of the Collateral not so transferred, the
Collateral Agent shall retain all of its rights and powers (whether given to it
in this Security Agreement, or otherwise). The Collateral Agent may, at any
time, assign its rights as the Collateral Agent hereunder to any person, in the
Collateral Agent’s discretion, and upon notice to Grantor, but without any
requirement for consent or approval by or from Grantor, and any such assignment
shall be valid and binding upon Grantor, as fully as it had expressly approved
the same.

ARTICLE V

 

MISCELLANEOUS

Section 5.1      Further Assurances. Grantor agrees, at its expense, to do such
further things, to execute, acknowledge, deliver and cause to be duly filed all
such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request for the better
assuming and preserving of the security interests and the rights

 

- 19 -

 



 

--------------------------------------------------------------------------------

and remedies created hereby, including but not limited to, the execution and
delivery of such additional conveyances, assignments, agreements and
instruments, the payment of any fees and taxes required in connection with the
execution and delivery of this Security Agreement, the granting of the security
interests created hereby and the execution, filing and recordation of any
financing statements (including fixture filings) or other documents as the
Collateral Agent may deem reasonably necessary for the perfection of the
security interests granted hereunder. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note or other Instrument, such note or Instrument shall be
immediately pledged and delivered to the Collateral Agent, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent, subject to the rights of
any other secured creditors having rights senior to the Collateral Agent. If at
any time Grantor shall take and perfect a security interest in any property to
secure payment and performance of an Account, Grantor, upon the request of the
Collateral Agent, shall promptly assign such security interest to the Collateral
Agent, subject to the rights of any other secured creditors having rights senior
to the Secured Parties. Grantor agrees to notify the Collateral Agent in writing
at least 30 days prior to any change (a) in its corporate name, (b) in its
jurisdiction of incorporation or organization, (c) in the location of its chief
executive office, (d) in its chief place of business, or (e) in the office or
offices where it keeps its records relating to the Collateral. Grantor agrees
that, after the occurrence and during the continuance of an Event of Default, it
shall upon request of the Collateral Agent, take any and all actions, to the
extent permitted by applicable law, at its own expense, to obtain the approval
of any Governmental Entity for any action or transaction contemplated by this
Security Agreement which is then required by law, and specifically, without
limitation, upon request of the Collateral Agent, to prepare, sign and file with
any Governmental Entity Grantor’s portion of any application or applications for
consent to the assignment of licenses held by Grantor, or for consent to the
possession and sale of any of the Collateral by or on behalf of the Collateral
Agent or the Secured Parties. Grantor further agrees that it shall at all times,
at its own expense and cost, keep accurate and complete records with respect to
the Collateral, including but not limited to, a record of all payments and
proceeds received in connection therewith or as a result of the sale thereof and
of all credits granted, and agrees that the Collateral Agent or its
representatives shall have the right at any reasonable time and from time to
time to call at Grantor’s place or places of business to inspect the Collateral
and to examine or cause to be examined all of the books, records, journals and
other data relating to the Collateral and to make extracts therefrom or copies
thereof as are reasonably requested.

Section 5.2      Effectiveness. This Security Agreement shall take effect
immediately upon execution by Grantor.

Section 5.3      Indemnity; Reimbursement of the Collateral Agent; Deficiency.
In connection with the Collateral, this Security Agreement and the
administration and enforcement or exercise of any right or remedy granted to the
Collateral Agent hereunder, Grantor agrees, subject to the limitations set forth
hereafter (a) to indemnify, defend and hold harmless the Collateral Agent from
and against any and all claims, demands, losses, judgments and liabilities
(including but not limited to, liabilities for penalties) of whatever nature,
relating thereto or resulting therefrom, and (b) to reimburse the Collateral
Agent for all reasonable costs and expenses, including but not limited to, the
reasonable fees and disbursements of attorneys, relating thereto or resulting
therefrom. The foregoing indemnity agreement includes all reasonable costs
incurred by the Collateral Agent in connection with any litigation relating to
the

 

- 20 -

 



 

--------------------------------------------------------------------------------

Collateral whether or not the Collateral Agent shall be a party to such
litigation, including but not limited to, the reasonable fees and disbursements
of attorneys for the Collateral Agent, and any out-of-pocket costs incurred by
the Collateral Agent in appearing as a witness or in otherwise complying with
legal process served upon them. The obligations in this Section 5.3 do not apply
to any claims for indemnity, defense, or reimbursement that arise from the gross
negligence or willful misconduct of the Collateral Agent. In no event shall the
Collateral Agent be liable, in the absence of gross negligence or willful
misconduct on its part, for any matter or thing in connection with this Security
Agreement other than to account for moneys actually received by it in accordance
with the terms hereof and Grantor hereby releases the Collateral Agent from any
and all claims, causes of action and demands at any time arising out of or with
respect to this Security Agreement or the Collateral. All indemnities contained
in this Section 5.3 and elsewhere in this Security Agreement shall survive the
expiration or earlier termination of this Security Agreement. After application
of the proceeds by the Collateral Agent pursuant to Section 4.5 hereof, Grantor
shall remain liable to the Collateral Agent for any deficiency.

Section 5.4      Continuing Lien. It is the intent of the parties hereto that
(a) this Security Agreement shall constitute a continuing agreement as to any
and all future, as well as existing transactions, between Grantor and the
Collateral Agent under or in connection with the Convertible Notes or otherwise
relating to any other Obligation, and (b) the security interest provided for
herein shall attach to after-acquired as well as existing Collateral.

Section 5.5      Termination. Upon payment, performance or other satisfaction in
full of the Convertible Notes and all other Obligations and all other amounts
due in connection therewith and termination of all commitments relating thereto,
the Collateral Agent shall reassign, redeliver and release (or cause to be so
reassigned, redelivered and released), without recourse upon or warranty by the
Collateral Agent, and at the sole expense of Grantor, to Grantor, against
receipt therefor, such of the Collateral (if any) as shall not have been sold or
otherwise applied by the Collateral Agent pursuant to the terms hereof and not
theretofore reassigned, redelivered and released to Grantor, together with
appropriate instruments of reassignment and release.

Section 5.6      Notices. Any notice or other document required or permitted to
be given or delivered shall be in writing and sent (a) by fax if the sender on
the same day sends a confirming copy of such notice by an internationally
recognized overnight delivery service (charges prepaid) or (b) by an
internationally recognized overnight delivery service (with charges prepaid):

 

if to Grantor:

 

NovaDel Pharma, Inc.

 

25 Minneakoning Road 

 

Flemington, New Jersey 08822 

 

Fax No.: 908-806-7624 

 

Attention: Michael E. Spicer 

 

 

- 21 -

 



 

--------------------------------------------------------------------------------

with a copy to:            

 

Morgan Lewis & Bockius, LLP

 

502 Carnegie Center

 

Princeton, New Jersey 08540

 

Fax No.: 609-919-6701 

 

Attention: Emilio Ragosa, Esq. 

 

 

If to Collateral Agent and Secured Parties:

 

 

ProQuest Investments

 

90 Nassau Street, 5th Floor

 

Princeton, New Jersey 08542

 

Fax No.: 609-919-3570

 

Attention: Pasquale DeAngelis 

 

 

with a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

 

399 Park Avenue

 

New York, NY 10028

 

Fax No.: 212-230-8888

 

Attention: Stuart R. Nayman, Esq.

 

Section 5.7       Successors and Assigns. Whenever in this Security Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party, and all covenants, promises
and agreements by or on behalf of the Secured Parties that are contained in this
Security Agreement shall bind and inure to the benefit of its respective
successors and assigns. Grantor may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Collateral Agent.

Section 5.8      APPLICABLE LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ITS CONFLICTS OF LAW PROVISIONS THEREOF.

Section 5.9      Waivers. No failure or delay of the Collateral Agent in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or future exercise thereof or the exercise of any other right
or power. The rights and remedies of the Collateral Agent hereunder are
cumulative and not exclusive of any rights or remedies which it would otherwise
have. No waiver of any provision of this Security Agreement or consent to any
departure by Grantor therefrom shall in any event be effective unless the same
shall be authorized as provided in Section 5.10, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on Grantor in any case shall entitle Grantor to
any other or further notice or demand in similar or other circumstances.

 

- 22 -

 



 

--------------------------------------------------------------------------------

Section 5.10    Amendments. Neither this Security Agreement nor any provision
hereof may be amended or modified except pursuant to an agreement or agreements
in writing entered into by Grantor and the Collateral Agent.

Section 5.11    Severability. In the event any one or more of the provisions
contained in this Security Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall not in any way be
affected or impaired thereby.

Section 5.12    Counterparts. This Security Agreement may be executed in any
number of counterparts. Signatures may be communicated by facsimile or
electronic transmission and shall be binding upon the parties so transmitting
their signatures. Counterparts with original signatures shall be provided to the
other parties following the applicable facsimile or electronic transmission,
provided that the failure to provide the original counterpart shall have no
effect on the validity or the binding nature of this Security Agreement. No
party shall raise facsimile or electronic delivery of a signature or the fact
that any signature or agreement or instrument was transmitted or communicated by
a facsimile or e-mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense. This Security
Agreement shall become effective when copies hereof which, when taken together,
bear the signatures of each of the parties hereto shall be delivered or mailed
to the Collateral Agent.

Section 5.13    Headings. Article and Section headings used herein are for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Security Agreement.

Section 5.14    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHT, POWER, OR REMEDY UNDER OR IN CONNECTION WITH THIS SECURITY AGREEMENT
AND AGREE THAT ANY SUCH ACTION SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY. THE TERMS AND PROVISIONS OF THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT
FOR THE PARTIES ENTERING INTO THIS SECURITY AGREEMENT.

[Signatures appear on following page]

 



- 23 -

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Grantor has executed this Security Agreement as of the date
first above written.

 

 

NOVADEL PHARMA INC.

 

 

By:

/s/ STEVEN B. RATOFF

Name:

Steven B. Ratoff

Title:

Chairman, Interim President and Chief Executive Officer

 

 

ACKNOWLEDGED BY

SECURED PARTIES:

 

PROQUEST INVESTMENTS II, L.P.

By:

ProQuest Associates II LLC, its general partner

 

 

By:

/s/ PASQUALE DEANGELIS

Name:

Pasquale DeAngelis

Title:

Managing Member

 

 

PROQUEST INVESTMENTS II ADVISORS FUND, L.P.

By:

ProQuest Associates II LLC, its general partner

 

 

By:

/s/ PASQUALE DEANGELIS

Name:

Pasquale DeAngelis

Title:

Managing Member

 

 

PROQUEST INVESTMENTS III, L.P.

By:

ProQuest Associates III LLC, its general partner

 

 

By:

/s/ PASQUALE DEANGELIS

Name:

Pasquale DeAngelis

Title:

Managing Member

 

 

- 24 -

 



 

 